         Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   18-CR-390-04 (PAE)
                       -v-
                                                                          ORDER
 AARON CARTER,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Aaron Carter, with

attachments. The Court understands Mr. Carter to be seeking compassionate release in light of

the COVID-19 pandemic. The Court directs counsel for Mr. Carter to submit a letter

memorandum in support of this application, due Thursday, June 4, 2020, and directs the

Government to respond by Tuesday, June 9, 2020.


       SO ORDERED.


                                                        
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: June 2, 2020
       New York, New York
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 2 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 3 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 4 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 5 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 6 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 7 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 8 of 9
Case 1:18-cr-00390-PAE Document 449 Filed 06/02/20 Page 9 of 9
